Citation Nr: 0410889	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for hepatitis, a bone 
disability, a sight disability, a back disability, a skin 
disability, and a psychiatric disability 


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to May 1973 
and subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied entitlement to the benefits sought.  The veteran 
subsequently perfected this appeal.

In April 2002, the Board undertook additional development of the 
veteran's claims pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In 
June 2003, the Board remanded this case to provide the RO an 
opportunity to readjudicate the veteran's claims, taking in to 
consideration the additional evidence obtained by the Board.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In October 2003 and December 2003, the RO 
confirmed the denial of the veteran's claims for service 
connection.  The case has since returned to the Board.

Correspondence received in November 2002 indicates that the 
veteran would like to be considered for a total disability rating.  
This matter is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the veteran's 
claims.
 
2.  Service medical records indicate the veteran was treated for 
hepatitis, probably class A, in December 1972.  

3.  VA examination in June 2001 determined that the veteran is 
status post hepatitis A, a chronic carrier of hepatitis C, and 
that he was previously exposed to hepatitis B; the veteran's only 
identifiable risk factor for the acquisition of hepatitis 
infection is a history of intravenous (IV) drug abuse.  

4.  VA medical records contain diagnoses of arthritis and 
osteoarthritis.  There is no evidence of arthritis during service 
or within one year after discharge, and the evidence does not 
establish that the veteran currently has a bone disability that is 
related to his active military service or events therein.  

5.  VA medical records indicate diagnoses of chronic open angle 
glaucoma, nasal pterygium, and refraction error.  Service medical 
records are negative for a diagnosis of glaucoma or other acquired 
eye disability during service and the evidence does not establish 
that the veteran currently has an eye disability that is related 
to his active military service or events therein.

6.  VA medical records indicate that the veteran has degenerative 
disc disease of the lumbar spine.  Service medical records are 
negative for any complaints, treatment, or diagnosis of a back 
disability, and the evidence does not establish that the veteran 
currently has a back disability that is related to his active 
military service or events therein.

7.  The veteran's skin complaints during service were acute and 
transitory and resolved without residuals.  Medical evidence does 
not establish that the veteran currently has a skin disability 
that is related to his active military service or events therein.

8.  Service medical records do not indicate any complaints, 
treatment or diagnosis of a psychiatric disability.  There is no 
evidence of psychoses within one year after discharge, or that the 
veteran currently has a psychiatric disability that is related to 
his active military service or events therein.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(m), 3.301, 3.303 (2003).

2.  A bone disability was not incurred during or aggravated by the 
veteran's active military service, nor may arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 3.307, 3.309 (2003).

3.  A sight disability was not incurred during or aggravated by 
the veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  A back disability was not incurred during or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

5.  A skin disability was not incurred during or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

6.  A psychiatric disability was not incurred during or aggravated 
by the veteran's active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The August 2001 statement of the case (SOC), the October 2003 
supplemental statement of the case (SSOC), and the December 2003 
SSOC, collectively notified the veteran of the laws and 
regulations pertinent to his claims.  These documents also advised 
him of the evidence of record and of the reasons and bases for the 
continued denial.  

In March 2001, the veteran was advised of the enactment of the 
VCAA and notified that VA would make reasonable efforts to help 
him get evidence necessary to support his claims.  He was 
specifically informed that to establish entitlement to service-
connected benefits, the evidence must show: 1) an event, injury, 
or disease during military service; 2) a current physical or 
mental disability; and 3) a relationship between current 
disability and the event, injury, or disease in service.  The 
veteran was requested to provide the following information: 1) 
indicate when he was diagnosed with hepatitis C and to identify 
where he has received treatment; 2) medical evidence showing that 
he has a bone condition, sight condition, back pain, and a nervous 
condition; 3) medical evidence showing that his claimed 
disabilities were incurred in or aggravated by service; and 4) 
medical evidence showing treatment for the claimed conditions 
since discharge from service.  The veteran was also advised that 
VA had requested his service medical records and records since 
discharge from the VA facilities in San Juan, Ponce, and Mayaguez. 

Letter dated in June 2001 again advised the veteran of his rights 
in the VA claims process.  He was specifically advised that to 
establish service connection for hepatitis C, the evidence must 
show: 1) that he was diagnosed with hepatitis C in service, or 
that he had symptoms of hepatitis C in service, or that he was 
exposed to certain hepatitis C risk factors in service; 2) a 
current diagnosis of hepatitis C; and 3) a relationship between 
current hepatitis C and the infection, symptoms or risk factor 
exposure during service.  The veteran was informed of the 
medically recognized risk factors for hepatitis C and asked to 
identify his particular risk factors.  He was also requested to 
fill out authorizations for any relevant private medical records.  

The letters sent to the veteran did not specifically contain the 
"fourth element."  Notwithstanding, VA's Office of General Counsel 
recently held that the Court's statement in Pelegrini regarding 
the "fourth element" was "obiter dictum and is not binding on VA" 
and that "section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary to 
substantiate the claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claims was made prior to the enactment of the VCAA.  VCAA notice 
was not provided to the veteran prior to the initial AOJ 
adjudication denying his claims, and thus, the timing of the 
notice does not comply with the express requirements of Pelegrini.  
While the Court did not address whether, and if so, how, the 
Secretary can properly cure a timing defect, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

On review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  First, 
it was impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Further, the veteran's claims were readjudicated by the RO in 
October and December 2003, subsequent to the appropriate VCAA 
notice.  The Board also notes that in reviewing AOJ determinations 
on appeal, it is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  Thus, there is no "adverse determination," as discussed 
by the Court in Pelegrini, for the veteran to overcome.  See 
Pelegrini, at 421.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The veteran reported 
treatment during service and service medical records have been 
obtained.  The veteran also reported VA treatment since discharge 
from service.  Records from the VA medical center (VAMC) in San 
Juan, and from the VA outpatient clinics in Ponce and Mayaguez 
were requested for the period from May 1973 to the present.  
Records received have been associated with the claims folder.  

The veteran submitted a statement from the Ponce Vet Center 
indicating that he had been seen in October 2000.  By letter dated 
in September 2002, the Board requested that the veteran submit an 
authorization for release of information from the Vet Center.  The 
veteran responded to this request, indicating that he saw a 
private psychiatrist on only two or three occasions and did not 
think that these records would add anything to his claim.  He 
requested that the Board proceed with his appeal based on the 
information in his records.  

In June 2001, the veteran was provided a VA liver examination.  
The Board acknowledges that the veteran has not been provided VA 
examinations for his claimed bone, sight, back, skin, and 
psychiatric disabilities.  The duty to assist, as set forth in the 
VCAA, includes obtaining a medical opinion if the evidence shows 
the presence of a current disability, and indicates the disability 
may be associated with service.  See 38 U.S.C.A. § 5103A (West 
2002).  This duty was clarified in the implementing regulations 
which specify that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an event, 
injury or disease in service,...; and (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) (2003); see 
Charles v. Principi, 16 Vet. App. 370 (2002) (veteran had a 
current diagnosis of tinnitus and had testified that he 
experienced ringing in his ears in service and has experienced 
such ringing ever since service).  

On review, the Board finds that under the circumstances of this 
case, the duty to assist does not require that VA provide 
examinations to determine the nature and probable etiology of the 
veteran's claimed bone, sight, back, skin, and psychiatric 
disabilities.  As will be discussed below, the evidence does not 
suggest that the veteran's claimed disabilities were incurred 
during service or are causally related to service.  The Board 
acknowledges that the veteran complained of a skin rash during 
service, but there is no evidence of a currently diagnosed chronic 
skin disability or any suggestion that such a disability is 
related to the acute episode during service.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service is not 
determined to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis or psychoses, which are manifest to a 
compensable degree within one year from the date of separation 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
See 38 U.S.C.A. § 5107(b) (West 2002). 

Service Connection for Hepatitis

Service medical records indicate that the veteran was admitted to 
the William Beaumont General Hospital on December 12, 1972.  
Approximately 3 weeks prior, the veteran noted general malaise, 
decreased appetite, dark urine, light stools and yellow eyes.  He 
could not go to the dispensary at that time because he was on 
maneuvers in the field.  Past history and review of symptoms was 
noted as unremarkable.  

Physical examination revealed that the veteran was mildly 
jaundiced but in no acute distress.  There was tenderness to 
percussion over the liver.  On admission, SGOT was 900.  Repeat 
liver function tests showed a SGOT of 84 and SGPT of 660.  HAA 
(hepatitis associated antigen) was negative times 2.  On the day 
following admission, the veteran's appetite returned and he was 
asymptomatic throughout the remainder of his hospitalization.  He 
was discharged on December 22, 1972 with a diagnosis of 
"hepatitis, probably class A."  

No complaints or findings of hepatitis or residuals of hepatitis 
were reported during the remainder of the veteran's period of 
service.  Examination for separation in May 1973 noted that the 
veteran had been hospitalized for hepatitis, but was otherwise 
negative for any residuals.  On the Report of Medical History 
dated in August 1977 and completed in conjunction with examination 
for enlistment in the National Guard, the veteran denied ever 
having hepatitis and physical examination noted no abnormalities 
related to hepatitis.  

The veteran was admitted to Damas Hospital on May 3, 1989 with 
complaints of fever, vomiting, arthralgia, and abdominal pain for 
one week.  The veteran reported a history of IV drug use for 
approximately 8 months in 1972 and that he had hepatitis in 1973.  
Hepatitis profile revealed the following:  HBsAg (hepatitis B 
surface antigen) non-reactive; HBsAb (hepatitis B surface 
antibody) non-reactive; and HBcoreAb (hepatitis B core antibody) 
reactive.  The veteran was discharged on May 8, 1989 with a 
diagnosis of viral hepatitis.  The type of hepatitis was not 
identified.

The veteran underwent a VA liver examination in June 2001.  The 
examiner reviewed the claims folder, noting the episode of 
hepatitis during service and subsequently in 1989.  The veteran 
referred a past history of IV drug abuse with heroin.  He denied 
any other risk factors such as blood transfusions, occupational 
blood exposure, tattoos or high-risk sexual activity.  

The examiner reviewed the liver function tests of record and noted 
that all were reported as normal until 1999.  Hepatitis C virus 
was reported positive since December 1999.  Hepatitis A virus 
antibody total reported positive.  Hepatitis B surface antigen and 
surface antibody both reported as negative, with Hepatitis B core 
antibody reported as positive.  The examiner stated that the 
veteran has reactive antigens for hepatitis A, B, and C.  The only 
identifiable risk factor for the acquisition of hepatitis 
infection was the veteran's history of IV drug abuse.  

Diagnosis was 1) status post hepatitis A; 2) chronic carrier of 
hepatitis C; and 3) past exposure to hepatitis B.  The examiner 
further remarked:

The veteran's hepatitis type during active service in 1972 was not 
clearly identified.  He had another hepatitis episode in 1989 but 
again type was not identified.  Presently, he has hepatitis A, B 
and C positive serology but it is not possible to determine which 
type of hepatitis he had during service and which type he acquired 
in 1989.

The veteran underwent an abdominal sonogram in October 2002.  
Impression was 1) splenomegaly; 2) simple liver cysts; and 3) 
increased sound absorption of the liver as seen in fatty 
infiltration and hepatocellular disease.  

On review of the evidence, the Board finds that entitlement to 
service connection for hepatitis is not warranted.  The evidence 
establishes that the veteran was treated for hepatitis in December 
1972 and May 1989.  Service medical records indicate that the 
viral hepatitis in 1972 was probably class A.  Medical evidence 
indicates that the veteran does not currently have hepatitis A, 
but that he had it at one time (status post hepatitis A).  
Assuming that the veteran had hepatitis A during service, it 
appeared to be acute and transitory and resolve itself without 
residuals.  There is no evidence of any long term residuals 
related to hepatitis A. 
 
Service medical records establish that the veteran did not have 
hepatitis B during service (HAA was negative times two).  
Currently, the veteran does not have hepatitis B, although there 
is evidence of past exposure.  

Laboratory results indicate that the veteran has been HCV 
(hepatitis C virus) positive since December 1999.  However, an 
HCV, RNA (hepatitis C virus, ribonucleic acid) test conducted in 
September 2000 indicates that the hepatitis C virus was not 
detected.  As such, the veteran does not have a current confirmed 
diagnosis of hepatitis C.  VA outpatient note dated in May 2001 
reported a diagnosis of status post hepatitis C positive.  

Even assuming a current confirmed diagnosis of hepatitis C, 
service connection requires a relationship to the veteran's active 
military service.  Service medical records suggest that the 
veteran's viral hepatitis during service was type A.  The Board 
notes that direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, and not 
the result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of alcohol or drug abuse.  
See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301 (2003).
 
Service medical records do not indicate any drug use during 
service and the veteran did not report IV drug abuse in 
conjunction with his December 1972 hospitalization.  However, he 
subsequently reported an 8-month history of IV drug abuse in 1972.  
This statement regarding prior IV drug abuse during service was 
made in connection with the veteran's admission to a private 
hospital in 1989 for viral hepatitis.  There is no reason to doubt 
the veracity of the veteran's statement at that time and the Board 
finds it highly probative.  The veteran also identified a history 
of IV drug abuse at the time of the June 2001 VA examination.  

The VA medical opinion indicates that the veteran's IV drug abuse 
is his only confirmed risk factor for hepatitis.  Thus, the 
preponderance of the evidence establishes that the veteran's 
hepatitis was due to his illegal use of IV drugs.
 
The veteran filed his claim of entitlement to service connection 
for hepatitis in September 1999.  The law clearly states that 
service connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of alcohol 
or drugs for claims filed after October 31, 1990.  The Court has 
held that where the law and not the evidence is dispositive, the 
claim should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
service connection for hepatitis is denied.

Service Connection for a Bone Disability

The veteran claims entitlement to service connection for a bone 
disability.  The veteran has not identified the specific 
disability that he is claiming.  Review of the medical evidence 
indicates that the veteran has been seen with complaints of joint 
pain and has been variously diagnosed with arthritis, 
osteoarthritis, and right shoulder bursitis.  X-ray evidence 
indicates degenerative changes in the lumbar spine and this will 
be discussed in connection with the veteran's claim for a back 
disability.  

On pre-induction examination in March 1970, induction examination 
in May 1971, and on examination for separation in May 1973, the 
veteran's musculoskeletal system was determined to be normal on 
clinical evaluation and no abnormalities related to the bones were 
noted.  On the Report of Medical History completed in May 1973, 
the veteran specifically denied any bone, joint, or other 
deformity.  Service medical records are negative for any evidence 
of complaints or treatment for a bone disability.  On examination 
for enlistment in the National Guard in August 1977, the veteran 
again denied any bone, joint or other deformity and physical 
examination revealed no musculoskeletal disabilities.

The claims folder contains evidence of a current "bone" 
disability; however, there is no evidence of injury or a chronic 
bone disability during service.  Further, there is no evidence 
that the veteran was diagnosed with arthritis within one year 
after discharge from active service, and the medical evidence does 
not suggest a relationship between any current bone disability and 
the veteran's active military service or events therein.  The 
requirements for service connection for a bone disability are not 
satisfied and the veteran's claim is denied.  

Service Connection for a Sight Disability

Review of VA outpatient records indicates that the veteran has 
been diagnosed with open angle glaucoma, nasal pterygium (right 
eye) and refraction error (both eyes).  Thus, the evidence 
establishes that the veteran has a current sight disability.

Notwithstanding evidence of a current disability, service 
connection requires that such disability be related to the 
veteran's active military service or events therein.  Service 
medical records indicate that on pre-induction examination in 
March 1970, induction examination in May 1971, separation 
examination in May 1973, and re-enlistment examination in August 
1977, the veteran's eyes, ophthalmoscopic, pupils, and ocular 
motility were reported as normal on clinical evaluation.  The 
veteran passed the PIP (test for color vision) in March 1970 but 
reportedly failed it in May 1971.  Service medical records are 
otherwise negative for any complaints or treatment for a sight 
disability.

On review, there is no medical evidence suggesting that the 
veteran currently has a sight disability related to his active 
military service or events therein.  The Board notes that 
refractive error of the eye is not a disease or injury within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c) 
(2003).  The requirements for service connection for a sight 
disability are not satisfied and the veteran's claim is denied.  

Service Connection for a Back Disability

Magnetic resonance imaging (MRI) of the lumbar spine in December 
2002 revealed degenerative changes in the lumbar spine; posterior 
osteophytes and bulging of the annulus causing mild narrowing of 
the spinal canal at L5-S1; and minimal bulging of the annulus at 
L4-L5.  VA outpatient records show continued complaints and 
treatment related to degenerative disc disease of the lumbar 
spine.  

On pre-induction examination in March 1970, induction examination 
in May 1971, separation examination in May 1973, and re-enlistment 
examination in August 1977, the veteran's spine was determined to 
be within normal limits on clinical evaluation and no 
abnormalities of the back were noted.  Service medical records do 
not establish that the veteran injured his back during service or 
was diagnosed with a chronic back disability.  On review, the 
medical evidence does not establish that the veteran's currently 
diagnosed back disability is related to his active military 
service or events therein.  The requirements for service 
connection for a back disability are not satisfied and the 
veteran's claim is denied.  

Service Connection for a Skin Disability

On pre-induction examination in March 1970 and induction 
examination in May 1971, the veteran's skin was determined to be 
normal on clinical evaluation.  In June 1972, the veteran was seen 
for complaints of a generalized rash.  Examination revealed 
scattered papules over his shoulder and trunk.  He was treated 
with Ephedrine and Benadryl.  Service medical records do not 
evidence any chronic skin disability during service.  On 
separation examination in May 1973 and re-enlistment examination 
in August 1977, the veteran's skin was again reported as normal.  

On review, it appears that the veteran's skin complaints during 
service were acute and transitory and resolved without residuals.  
Further, VA records do not establish that the veteran currently 
has a chronic skin disability.  The requirements for service 
connection for a skin disability are not satisfied and the 
veteran's claim is denied.  

Service Connection for a Psychiatric Disability

The veteran contends that he is entitled to service connection for 
a psychiatric disability.  The veteran has not specifically 
identified the psychiatric disability for which he is seeking 
service connection.  

On pre-induction examination in March 1970, induction examination 
in May 1971, separation examination in May 1973, and re-enlistment 
examination in August 1977, the veteran's psychiatric system was 
reported as normal on clinical evaluation.  Service medical 
records do not evidence complaints or treatment for a psychiatric 
disability.  

A November 1988 VA outpatient record indicates a diagnosis of 
substance abuse, multiple substances.  The veteran submitted a 
statement from the Ponce Vet Center indicating that he was seen in 
that facility in October 2000; however, a diagnosed psychiatric 
disability was not identified.  

A review of VA medical records does not indicate that the veteran 
is currently being treated for a psychiatric disability.  There is 
no evidence of a psychiatric disability during service or of 
diagnosed psychoses within one year after discharge from active 
military service.  The requirements for service connection for a 
psychiatric disability are not satisfied and the veteran's claim 
is denied.  

As the preponderance of the evidence is against the veteran's 
claims for service connection for hepatitis, a bone disability, a 
sight disability, a back disability, a skin disability, and a 
psychiatric disability, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hepatitis, a bone 
disability, a sight disability, a back disability, a skin 
disability, and a psychiatric disability is denied.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



